865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James D. KENNEDY, Plaintiff-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Defendant-Appellee.
No. 88-3159.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 15, 1988.Decided:  Dec. 22, 1988.Rehearing Denied Feb. 1, 1989.

James D. Kennedy, appellant pro se.
William Shepard Rose, Jr., Calvin Carl Curtis (United States Department of Justice), for appellee.
Before K.K. HALL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
James D. Kennedy appeals the district court's order dismissing his suit for a tax refund because it lacked jurisdiction.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kennedy v. Commissioner of Internal Revenue, C/A No. 87-2919 (D.S.C. July 20, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.